             Case 7:18-cv-10204-PMH Document 52 Filed 04/16/19 Page 1 of 1




                                                                                     Janine A. Mastellone
                                                                                    914.872.7230 (direct)
                                                                      Janine.Mastellone@wilsonelser.com
April 16, 2019


VIA ECF

Hon. Vincent L. Briccetti
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-1450

        Re:      Indig, et al v. Village of Pomona, et al
                 Civil Action No: 7:18-cv-10204-VB

Dear Judge Briccetti:

We have been contacted by the Village of Pomona to represent the defendants in this action. We
are in the process of executing consent forms so that we can file our Notice of Appearance. We
respectfully request time to effectuate this change of counsel and to discuss the plaintiffs’
settlement demand with our clients.

Thank you.


Respectfully,

Wilson Elser Moskowitz Edelman & Dicker LLP

Janine M. Mastellone

Janine A. Mastellone

CC:     VIA ECF ONLY
        Bradley J. Nash, Esq.
        SCHLAM STONE & DOLAN, LLP
        Attorneys for Plaintiffs
        26 Broadway
        New York, New York 10004
        (212) 344-5400

JAM:vf




7577166v.1
